725 F.2d 255
Glen Dale SHELVIN, Plaintiff-Appellee,v.INLAND WELL SERVICE, INC., et al., Defendant-Appellant.
No. 81-3752.
United States Court of Appeals,Fifth Circuit.
Feb. 3, 1984.

Gibbens & Blackwell, John Blackwell, Iberia, La., for defendant-appellant.
Richard R. Kennedy, Lafayette, La., Albert L. Boudreau, Jr., Abbeville, La., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before BROWN, REAVLEY, and JOLLY, Circuit Judges.
PER CURIAM:


1
The parties, through counsel, have filed a joint motion to vacate previous action by this Court, 711 F.2d 581, and to remand this case to the district court so a judgment of dismissal in accordance with the settlement and compromise can be entered.


2
It is therefore ORDERED, ADJUDGED AND DECREED that all previous action in this cause is hereby vacated and it is further ORDERED that this cause be remanded to the United States District Court for the Western District of Louisiana.